Case: 20-50399     Document: 00515811147        Page: 1    Date Filed: 04/07/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     April 7, 2021
                                 No. 20-50399
                                                                   Lyle W. Cayce
                                                                        Clerk

   David Jonaton Cambranis,

                                                          Plaintiff—Appellant,

                                     versus

   Antony Blinken, Secretary, U.S. Department of State; Attorney
   General of the United States,

                                                       Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:19-CV-238


   Before Stewart, Higginson, and Wilson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         Appellant David Cambranis appeals the district court’s dismissal of
   his amended complaint for lack of subject-matter jurisdiction. We AFFIRM.
                              I. Background
         According to his amended complaint, Cambranis was born on January
   4, 1979, in Del Rio, Texas, when his mother went into labor while attending
   a colleague’s birthday party. His mother, Eva Lopez Escobar, is a Mexican
   citizen who was living at the time in Ciudad Acuña, Coahuila, Mexico.
Case: 20-50399         Document: 00515811147               Page: 2      Date Filed: 04/07/2021




                                          No. 20-50399


           Cambranis alleges that on January 22, 1979, his mother registered his
   birth in Mexico and wrongly reported that he was born in Ciudad Acuña. On
   July 27, 1981, Ms. Escobar filed a delayed birth certificate for Cambranis with
   the Texas Department of Health, Bureau of Vital Statistics, recording that he
   was born in Texas. The Texas birth certificate included an attestation from a
   witness who claimed to have attended Cambranis’s birth in Del Rio.
           More recently, Cambranis has filed six passport applications with the
   United States Department of State (“DOS”), based on his purported status
   as a national of the United States. Each has been denied. In its denial letters,
   DOS describes that Cambranis has not met his burden to prove his U.S.
   citizenship or nationality and notes the existence of the Mexican birth record
   as contradicting his claim of having been born in the United States.
   Cambranis filed his first application on May 15, 2009, which was denied on
   September 22, 2010. His most recent application was filed on March 17, 2017
   and was denied on December 6, 2018.
           On March 11, 2019, Cambranis filed his initial complaint in this case,
   which challenged DOS’s denial of his passport applications and sought a
   declaration of U.S. citizenship pursuant to 8 U.S.C. § 1503(a). 1
           The Government moved to dismiss the complaint for lack of subject-
   matter jurisdiction. The Government argued that the five-year statute of



           1
             Section 1503(a) states, in relevant part: “If any person who is within the United
   States claims a right or privilege as a national of the United States and is denied such right
   or privilege by any department or independent agency, or official thereof, upon the ground
   that he is not a national of the United States, such person may institute an action” under
   28 U.S.C. § 2201 “for a judgment declaring him to be a national of the United States.” 8
   U.S.C. § 1503(a). The text of the statute further describes that an action under § 1503(a) is
   not available in connection with any removal proceeding and, important to this case, that
   an appropriate action must be brought “within five years after the final administrative
   denial” of the relevant right or privilege. Id.




                                                 2
Case: 20-50399          Document: 00515811147       Page: 3   Date Filed: 04/07/2021




                                     No. 20-50399


   limitations for Cambranis’s § 1503(a) claim had expired because it began to
   run upon the denial of Cambranis’s first passport application on September
   22, 2010. In support, the Government cited this court’s decision in
   Gonzalez v. Limon, which held that the statute of limitations in § 1503(a)
   begins to run from the first final administrative denial of a right,
   notwithstanding subsequent administrative denials of the same right. 926
   F.3d 186, 189-90 (5th Cir. 2019). The Government attached to its motion the
   denial letters from DOS corresponding to each passport application.
          In lieu of responding to the Government’s motion, Cambranis filed
   his amended complaint, which is the subject of this appeal. In the amended
   complaint, Cambranis continues to assert a claim under § 1503(a), alleging
   that DOS “den[ied] him a United States passport on the ground that he is
   not a national of the United States.” Although he maintains his § 1503(a)
   claim, Cambranis expressly acknowledges, in the amended complaint itself,
   that the claim is foreclosed by Gonzalez and that he includes the claim “to
   preserve the issue for appeal.”
          In addition to his § 1503(a) claim, the amended complaint adds two
   further causes of action: (1) a claim under the Administrative Procedure Act
   (“APA”) for judicial review pursuant to 5 U.S.C. §§ 701-706, asserting that
   DOS’s decision to deny him a passport was arbitrary and capricious; and (2)
   a Fifth Amendment claim, asserting the denial of the rights and privileges of
   citizenship as guaranteed by the Fourteenth Amendment, including the right
   to travel internationally. All three claims—the § 1503(a) claim, the statutory
   APA claim, and the constitutional claim—seek a declaration that Cambranis
   is a U.S. citizen.
          Again, the Government moved to dismiss the amended complaint for
   lack of subject-matter jurisdiction. The Government reasserted that the
   § 1503(a) claim is barred by the statute of limitations, and also argued that




                                          3
Case: 20-50399         Document: 00515811147                Page: 4        Date Filed: 04/07/2021




                                            No. 20-50399


   the statutory APA claim is barred by 5 U.S.C. § 704 because § 1503(a) is an
   “other adequate remedy” for the challenged agency action. 2 The
   Government further sought to dismiss Cambranis’s constitutional claim on
   the ground that it had not waived its sovereign immunity pursuant to 5 U.S.C.
   § 702. 3
           Cambranis filed an opposition to the motion to dismiss. Therein, he
   made two concessions.
           First, as he had done in the amended complaint itself, he conceded
   that under Gonzalez, his § 1503(a) claim was barred by the statute of
   limitations. Although Cambranis stated that he “does not concede that
   Gonzalez v. Limon was correctly decided,” he acknowledged that “this Court
   is bound by Fifth Circuit precedent and so all that [he] can do at this time is
   preserve the issue for appeal, that is that Gonzalez v. Limon was wrongly
   decided.”
           Second, he conceded that § 704 barred the district court’s review of
   his statutory APA claim because this court held in Flores v. Pompeo that
   § 1503(a) provides an “adequate alternative remedy” to the APA for



           2
             Section 704 of the APA states, in relevant part: “Agency action made reviewable
   by statute and final agency action for which there is no other adequate remedy in a court
   are subject to judicial review.” 5 U.S.C. § 704.
           3
              Section 702 of the APA states, in relevant part: “A person suffering legal wrong
   because of agency action, or adversely affected or aggrieved by agency action within the
   meaning of a relevant statute, is entitled to judicial review thereof. An action in a court of
   the United States seeking relief other than money damages and stating a claim that an
   agency or an officer or employee thereof acted or failed to act in an official capacity or under
   color of legal authority shall not be dismissed nor relief therein be denied on the ground
   that it is against the United States or that the United States is an indispensable party.” 5
   U.S.C. § 702. As discussed below, § 702 further states that “[n]othing herein . . . confers
   authority to grant relief if any other statute that grants consent to suit expressly or impliedly
   forbids the relief which is sought.” Id.




                                                  4
Case: 20-50399       Document: 00515811147           Page: 5   Date Filed: 04/07/2021




                                     No. 20-50399


   challenging the denial of a passport application. 936 F.3d 273, 277 (5th Cir.
   2019). However, he maintained that Flores did not apply to his constitutional
   claim.
            In short, Cambranis conceded in district court that the district court
   lacked subject-matter jurisdiction to consider his first two claims (his
   § 1503(a) claim and his statutory APA claim). That left only his constitutional
   claim, which he maintained that the district court had jurisdiction to
   consider.
            The district court granted the Government’s motion to dismiss in full.
   The district court agreed that Gonzalez and Flores foreclosed Cambranis’s
   § 1503(a) and statutory APA claims, respectively. It then held that his
   remaining constitutional claim was also barred by § 704’s “other adequate
   remedy” provision, extending the logic of Flores to apply to constitutional
   claims challenging the denial of a passport application. Because it concluded
   § 704 posed an independent jurisdictional bar to Cambranis’s constitutional
   claim, the district court did not reach whether the Government retained its
   sovereign immunity via the operation of § 702.
            Cambranis filed a timely notice of appeal.
                           II. Standard of Review
            This Court reviews questions of subject-matter jurisdiction, including
   whether the United States is entitled to sovereign immunity, de novo.
   Wagner v. United States, 545 F.3d 298, 300 (5th Cir. 2008); Koehler v. United
   States, 153 F.3d 263, 265, 267 (5th Cir. 1998).
                                 III. Discussion
            Cambranis challenges only the district court’s conclusion that it
   lacked subject-matter jurisdiction to consider his constitutional claim. He
   argues that, for purposes of his constitutional claim, the United States waived




                                           5
Case: 20-50399        Document: 00515811147              Page: 6      Date Filed: 04/07/2021




                                         No. 20-50399


   its sovereign immunity via 5 U.S.C. § 702, and that—contrary to the district
   court’s ruling—5 U.S.C. § 704 does not pose an independent jurisdictional
   bar. Although we affirm the district court, we do so because we hold that the
   United States has not waived its sovereign immunity under the terms of
   § 702. As a result, we do not reach whether § 704 serves as an independent
   jurisdictional bar to Cambranis’s constitutional claim.
           This case turns on the nature of—and the relationship between—two
   statutes: 5 U.S.C. § 702 and 8 U.S.C. § 1503(a).
           Section 702 of the APA waives the United States’ sovereign immunity
   for actions seeking non-monetary relief against federal government agencies.
   Alabama-Coushatta Tribe of Tex. v. United States, 757 F.3d 484, 488 (5th Cir.
   2014). 4 The waiver applies both to statutory claims and to “non-statutory
   causes of action against federal agencies arising under 28 U.S.C. § 1331.” Id.
   (citing Sheehan v. Army & Air Force Exch. Serv., 619 F.2d 1132, 1139 (5th Cir.
   1980), rev’d on other grounds, 456 U.S. 728 (1982)). Cambranis thus relies on
   the sovereign immunity waiver contained in § 702 in order to bring his
   constitutional claim, seeking declaratory relief, against a department of the
   United States.
           There are two requirements to establish waiver under § 702. “First,
   the plaintiff must identify some ‘agency action’ affecting him in a specific
   way, which is the basis of his entitlement for judicial review.” Id. at 489.
   “Second, the plaintiff must show that he has ‘suffered legal wrong because
   of the challenged agency action, or is adversely affected or aggrieved by that
   action within the meaning of a relevant statute.’” Id. (quoting Lujan v. Nat’l



           4
             “Absent a waiver, sovereign immunity shields the Federal Government and its
   agencies from suit. Sovereign immunity is jurisdictional in nature.” F.D.I.C. v. Meyer, 510
   U.S. 471, 475 (1994) (citations omitted).




                                               6
Case: 20-50399        Document: 00515811147           Page: 7   Date Filed: 04/07/2021




                                       No. 20-50399


   Wildlife Fed’n, 497 U.S. 871, 883 (1990)). There is no dispute that
   Cambranis’s constitutional claim satisfies these two requirements.
             However, separate from these two affirmative requirements, § 702
   also contains enumerated exceptions that limit the reach of its general waiver.
   Relevant here, § 702 states that “[n]othing herein . . . confers authority to
   grant relief if any other statute that grants consent to suit expressly or
   impliedly forbids the relief which is sought.” 5 U.S.C. § 702. According to
   the Supreme Court, “[t]hat provision prevents plaintiffs from exploiting the
   APA’s waiver to evade limitations on suit contained in other statutes.”
   Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S.
   209, 215 (2012). We will refer to this provision as the “any other statute”
   proviso.
             The Supreme Court has described how to determine whether a
   particular statute triggers the “any other statute” proviso. As the Court
   stated in Patchak, “‘when Congress has dealt in particularity with a claim and
   [has] intended a specified remedy’—including its exceptions—to be
   exclusive, that is the end of the matter; the APA does not undo the
   judgment.” Id. at 216 (alteration in original) (quoting Block v. North Dakota
   ex rel. Bd. of Univ. & Sch. Lands, 461 U.S. 273, 286 n.22 (1983)). But “[w]hen
   a statute is not addressed to the type of grievance which the plaintiff seeks to
   assert, then the statute cannot prevent an APA suit.” Id. (internal quotation
   marks and citation omitted).
             Restated, there are three requirements for a separate statute to trigger
   the “any other statute” proviso of § 702: (1) the statute must address the
   same type of grievance the plaintiff asserts in his suit; (2) the statute must
   deal “in particularity” with the claim, and (3) Congress must have intended
   the statute to afford the “exclusive remedy” for that type of claim/grievance.
   See id.




                                            7
Case: 20-50399        Document: 00515811147             Page: 8      Date Filed: 04/07/2021




                                        No. 20-50399


           The question here is whether § 1503(a) meets these requirements
   under the facts of this case.
           Section 1503(a) permits a person “who is within the United States”
   to bring an action in federal district court for a judgment declaring him to be
   a U.S. national, if he has been denied a right or privilege of citizenship by any
   department or agency “upon the ground that he is not a national of the
   United States.” 8 U.S.C. § 1503(a). 5 But the person must bring the
   declaratory action “within five years after the final administrative denial of
   such right or privilege,” id., otherwise the district court lacks subject-matter
   jurisdiction to hear the claim. Gonzalez v. Limon, 926 F.3d 186, 188 (5th Cir.
   2019). This limitations period begins to run after the first final administrative
   denial of the claimed right or privilege, and the limitations period is not reset
   “by means of a follow-on denial.” Id. at 189. 6
           Here, the Government argues that §1503(a) satisfies all three
   requirements of the “any other statute” proviso of § 702 and, because its
   statute of limitations has run, it expressly forbids the relief sought by
   Cambranis. Therefore, the Government contends that § 702 prevents
   Cambranis from evading the statute of limitations contained in § 1503(a) by
   bringing his action for declaratory relief in the form of a constitutional claim.
           Cambranis has two main arguments in response.


           5
             Section 1503(b)-(c) sets out separate procedures for persons who are “not
   within” the United States, none of which is applicable here.
           6
             There is no dispute that DOS’s denials of Cambranis’s passport applications
   constitute “final” agency actions. Two conditions must generally be met for agency action
   to be considered “final” under the APA: “First, the action must mark the consummation
   of the agency’s decisionmaking process—it must not be of a merely tentative or
   interlocutory nature. And second, the action must be one by which rights or obligations
   have been determined, or from which legal consequences will flow.” U.S. Army Corps of
   Eng’rs v. Hawkes Co., 136 S. Ct. 1807, 1813 (2016) (citation omitted).




                                              8
Case: 20-50399      Document: 00515811147           Page: 9    Date Filed: 04/07/2021




                                     No. 20-50399


          First, he argues that § 1503(a) does not address the same type of
   grievance that he asserts in his suit—that § 1503(a) is actually inapplicable to
   the facts of this case. Specifically, he argues that § 1503(a) applies only when
   the Government denies a person a right or privilege of citizenship “upon the
   ground that he is not a national of the United States,” 8 U.S.C. § 1503(a),
   and that this language does not include a circumstance where the
   Government denies a right or privilege because it finds merely that a claimant
   has not proved that he is a U.S. national. In other words, Cambranis claims
   that § 1503(a) only applies when the Government affirmatively determines
   that a claimant is not a U.S. national. Anything short of that—such as when
   the Government asserts only that a claimant has submitted insufficient proof
   of U.S. nationality—and § 1503(a) is inapplicable and a claimant cannot seek
   relief under its terms. Cambranis claims that is the case here: DOS’s denial
   letters state that Cambranis’s passport applications were rejected only
   because he submitted “insufficient proof” of his U.S. nationality.
          Second, assuming arguendo that § 1503(a) is applicable, Cambranis
   argues that Congress did not intend § 1503(a) to be an “exclusive remedy”
   and thus it does not trigger the “any other statute” proviso of § 702.
          Cambranis’s first argument is easily dispensed with because he makes
   it for the first time on appeal. LeMaire v. La. Dept. of Transp. & Dev., 480 F.3d
   383, 387 (5th Cir. 2007) (“[A]rguments not raised before the district court
   are waived and cannot be raised for the first time on appeal.”). Indeed,
   Cambranis argued the opposite below. He repeatedly insisted that he had a
   viable § 1503(a) claim that was barred by this court’s precedent in Gonzalez
   pertaining to the statute of limitations. Moreover, despite being in possession
   of DOS’s denial letters for almost three weeks prior to filing his amended
   complaint, he nevertheless specifically alleged in his amended complaint that
   DOS “den[ied] him a United States passport on the ground that he is not a
   national of the United States.” We will not allow Cambranis to reverse



                                          9
Case: 20-50399        Document: 00515811147               Page: 10        Date Filed: 04/07/2021




                                           No. 20-50399


   course on appeal. Martinez v. Pompeo, 977 F.3d 457, 460 (5th Cir. 2020) (per
   curiam) (“On appeal, we will not allow Plaintiffs to adopt a position not taken
   in the district court ‘merely because [they] believe[] that [they] might prevail
   if given the opportunity to try [the] case again on a different theory.’”
   (alterations in original) (quoting Forbush v. J.C. Penney Co., 98 F.3d 817, 822
   (5th Cir. 1996))). 7
           Turning to his second argument, we must determine whether
   Congress intended § 1503(a) to be an “exclusive remedy” for the type of
   grievance it was designed to redress: where a person within the United States
   is denied a passport, or other right of citizenship, on the ground that he is not
   a national of the United States.
           In Block v. North Dakota ex rel. Board of University and School Lands,
   the Supreme Court considered whether the Quiet Title Act (“QTA”) was
   intended to be an exclusive remedy for purposes of § 702’s “any other
   statute” proviso. 461 U.S. at 280-86. At issue was whether North Dakota, in
   a dispute with the United States over title to land, could avoid the statute of
   limitations contained in the QTA by bringing suit under a different cause of
   action. Id. at 280. The Court began by considering the legislative history
   surrounding the passage of the QTA, including the adoption of the statute of
   limitations. Id. at 284-85. In addition, the Court described that “the balance,
   completeness, and structural integrity of the [QTA] belie[s] the contention
   that it was designed merely to supplement other judicial relief” and that it
   would apply “the rule that a precisely drawn, detailed statute preempts more


           7
             We take no position on the merits of Cambranis’s argument, though we note that
   some courts have found this distinction to be salient. See, e.g., Saleh v. Pompeo, 393 F. Supp.
   3d 172, 180 (E.D.N.Y. 2019) (“A passport revocation or denial based on a finding that an
   individual did not submit sufficient evidence to establish citizenship is not a revocation or
   denial based on a finding of non-citizenship, as is required to bring an action under 8 U.S.C.
   § 1503(a).”).




                                                 10
Case: 20-50399      Document: 00515811147              Page: 11   Date Filed: 04/07/2021




                                        No. 20-50399


   general remedies.” Id. at 285 (internal quotations marks and citation
   omitted). Of particular concern was rendering the statute of limitations and
   other restrictive provisions to be dead letter. The Court reasoned that “[i]t
   would require the suspension of disbelief to ascribe to Congress the design to
   allow its careful and thorough remedial scheme to be circumvented by artful
   pleading.” Id. (citation omitted). This echoes the well-established canon of
   statutory interpretation that courts should construe statutes to avoid
   rendering language and requirements to be surplusage. See Sanderson Farms,
   Inc. v. Occupational Safety & Health Rev. Comm’n, 964 F.3d 418, 425 (5th Cir.
   2020).
            We conclude that the Court’s reasoning in Block applies with equal
   force to § 1503(a). Section 1503(a) is a precisely drawn, detailed statute that
   sets out a remedial scheme for persons within the United States who are
   denied a privilege of citizenship, which suggests Congress intended it to
   preempt more general remedies. To conclude otherwise and to permit
   individuals like Cambranis to seek the same relief for the same grievance
   provided for in § 1503(a) while sidestepping its statute of limitations would
   render that restriction a nullity.
            Notwithstanding Block, Cambranis argues an earlier Supreme Court
   decision all but decided that § 1503(a) is not an exclusive remedy. In Rusk v.
   Cort, the Supreme Court held that subsections (b) and (c) of § 1503—the
   provisions that apply to persons “not within” the United States—are not
   exclusive remedies. 369 U.S. 367, 379 (1962), abrogated on other grounds by
   Califano v. Sanders, 430 U.S. 99 (1977). Cambranis argues that the logic of
   Rusk encompasses § 1503(a) as well.
            It does not. The Court in Rusk examined the legislative history of
   subsections (b) and (c) and concluded that the purpose of the two provisions
   was to cut off an abusive practice that had developed under a previous




                                             11
Case: 20-50399        Document: 00515811147              Page: 12       Date Filed: 04/07/2021




                                          No. 20-50399


   immigration law in which aliens could gain “fraudulent entry to the United
   States by prosecuting spurious citizenship claims.” Id. The Court thus
   concluded that “Congress did not intend to foreclose lawsuits by
   claimants . . . who do not try to gain entry to the United States before
   prevailing in their claims to citizenship.” Id. That concern is irrelevant to
   § 1503(a), which addresses only persons who are already in the United States.
           In addition, the Court in Rusk described that it was reluctant to hold
   that “the broadly remedial provisions of the Administrative Procedure Act are
   unavailable to review administrative decisions under the [Immigration and
   Nationality Act of 1952] in the absence of clear and convincing evidence that
   Congress so intended.” Id. at 379-80 (emphasis added). But § 702 has been
   subsequently amended by Congress to expressly condition its waiver of
   sovereign immunity on the limitations contained in other statutes 8 and the
   Supreme Court has since acknowledged that Rusk incorrectly assumed that
   the APA constituted “an independent grant of subject-matter jurisdiction,”
   when it in fact “does not afford an implied grant of subject-matter
   jurisdiction permitting federal judicial review of agency action.” Califano,
   430 U.S. at 105, 107. Indeed, this court has already noted that “it is unclear
   to what degree that Rusk remains good law in light of Califano.” Hinojosa v.
   Horn, 896 F.3d 305, 313 (5th Cir. 2018) (per curiam). To the extent we are
   bound by Rusk, it is only in what it expressly holds: that subsections (b) and
   (c) of § 1503 are not exclusive remedies. 9



           8
             “Section 702 acquired its current form in 1976.” The Presbyterian Church
   (U.S.A.) v. United States, 870 F.2d 518, 524 (9th Cir. 1989); see also H.R. Rep. No. 94-
   1656, 1976 WL 14066 at *3 (1976), as reprinted in 1976 U.S.C.C.A.N. 6121, 6123.
           9
             The only remaining rationale supplied in Rusk that is arguably applicable to
   § 1503(a) is the use of permissive rather than mandatory language. See Rusk, 369 U.S. at
   375. Section 1503(a) states that a person “may institute an action” for declaratory relief. 8
   U.S.C. § 1503(a) (emphasis added). But the permissive use of “may” here means only that




                                                12
Case: 20-50399       Document: 00515811147                Page: 13     Date Filed: 04/07/2021




                                           No. 20-50399


           Therefore, we hold that Congress intended § 1503(a) to be the
   exclusive remedy for a person within the United States to seek a declaration
   of U.S. nationality following an agency or department’s denial of a privilege
   or right of citizenship upon the ground that the person is not a U.S. national.
   As a result, the “any other statute” proviso of § 702 maintains the United
   States’ sovereign immunity against Cambranis’s constitutional claim
   because the statute of limitations contained in § 1503(a) has run and thus
   expressly forbids the relief sought.
                                       *        *         *
           For the foregoing reasons, we AFFIRM.




   a person has the option of seeking declaratory relief, if he so chooses. We do not read the
   use of “may” to imply that a person is to select between § 1503(a) and different,
   unmentioned mechanisms of seeking declaratory relief for the same grievance.




                                                13